. [logo - American Funds /(R)/] The right choice for the long term/(R)/ EuroPacific Growth Fund/(R)/ RETIREMENT PLAN PROSPECTUS May 1, 2009 TABLE OF CONTENTS 1 Risk/Return summary 4 Fees and expenses of the fund 6 Investment objective, strategies and risks 9 Management and organization 13 Purchase, exchange and sale of shares 17 Sales charges 19 Sales charge reductions 21 Rollovers from retirement plans to IRAs 21 Plans of distribution 22 Other compensation to dealers 23 Distributions and taxes 24 Financial highlights THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. [This page is intentionally left blank for this filing.] Risk/Return summary The fund seeks to make your investment grow over time by investing primarily in stocks of issuers located in Europe and the Pacific Basin. The fund is designed for investors seeking capital appreciation and diversification through investments in stocks, consistent with the fund's investment objective. Investors in the fund should have a long-term perspective and, for example, be able to tolerate potentially sharp, short-term declines in value. Your investment in the fund is subject to various risks. Consequently, the fund's portfolio holdings may lose value. Declines in the value of certain stocks held by the fund could be in response to economic, political and/or social events taking place around the world. For example, increases in the prices of basic commodities, such as oil or grains, can negatively impact the value of the stocks of certain companies. Further, changes in relationships among global currencies may trigger declines in the value of the fund's holdings. Investing in companies based in developing countries may entail greater risks. Finally, the fund's investment results will depend on the ability of the fund's investment adviser to navigate these risks. Your investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. YOU MAY LOSE MONEY BY INVESTING IN THE FUND. THE LIKELIHOOD OF LOSS MAY BE GREATER IF YOU INVEST FOR A SHORTER PERIOD OF TIME. 1 EuroPacific Growth Fund / Prospectus HISTORICAL INVESTMENT RESULTS The bar chart below shows how the fund's investment results have varied from year to year, and the Investment Results table on page 3 shows how the fund's average annual total returns for various periods compare with different broad measures of market performance. This information provides some indication of the risks of investing in the fund. All fund results reflect the reinvestment of dividends and capital gain distributions, if any. Unless otherwise noted, fund results reflect any fee waivers and/or expense reimbursements in effect during the period presented. Past results are not predictive of future results. CALENDAR YEAR TOTAL RETURNS FOR CLASS A SHARES (Results do not include a sales charge; if a sales charge were included, results would be lower.) [begin bar chart] 1999 56.97%
